Case 1:20-cv-01590-RPK-RLM Document 55 Filed 04/20/20 Page 1 of 3 PageID #: 875
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
                                                    271 Cadman Plaza East
                                                    Brooklyn, New York 11201

                                                    April 20, 2020
 By ECF (w/ enclosure)

 Honorable Rachel P. Kovner
 United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:    Chunn, et al. v. Warden Derek Edge,
               Civil Action No. 20-cv-1590 (Kovner, J.) (Mann, M.J.)

 Dear Judge Kovner:

        Respondent Warden Derek Edge writes to provide a status report to the Court in connection
 with the Court’s Order dated April 16, 2020. Earlier today, Respondent served on Petitioners
 supplemental responses regarding “soap” and sick-call requests, including 888 pages of sick-call
 requests. A courtesy copy of Respondent’s service letter -- without the extensive document
 production -- is attached hereto as Exhibit 1.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:            /s/
                                                    James R. Cho
                                                    Seth D. Eichenholtz
                                                    Joseph A. Marutollo
                                                    Paulina Stamatelos
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6519/7036/6288/6198
                                                    james.cho@usdoj.gov
                                                    seth.eichenholtz@usdoj.gov
                                                    joseph.marutollo@usdoj.gov
                                                    pauline.stamatelos@usdoj.gov

 Enclosure

 cc:    The Honorable Roanne L. Mann, U.S. Magistrate Judge
        All Counsel of Record (by ECF)
Case 1:20-cv-01590-RPK-RLM Document 55 Filed 04/20/20 Page 2 of 3 PageID #: 876




                        Exhibit 1
Case 1:20-cv-01590-RPK-RLM Document 55 Filed 04/20/20 Page 3 of 3 PageID #: 877
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
                                                   271 Cadman Plaza East
                                                   Brooklyn, New York 11201

                                                   April 20, 2020


 By E-mail (w/ enclosures)

 Katherine Ruth Rosenfeld
 Emery Celli Brinckerhoff & Abady LLP
 600 Fifth Avenue, 10th Floor
 New York, New York 10020

        Re:    Chunn, et al. v. Warden Derek Edge,
               Civil Action No. 20-cv-1590 (Kovner, J.) (Mann, M.J.)

 Dear Ms. Rosenfeld:

        Pursuant to the Court’s prior Orders, enclosed please find Respondent’s supplemental
 document production relating to “soap” (Bates numbered BOP 204-236), and sick-call requests
 submitted electronically from March 13, 2020 to April 13, 2020 (Bates numbered BOP_SCR 1-
 888).

                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:            /s/
                                                   James R. Cho
                                                   Seth D. Eichenholtz
                                                   Joseph A. Marutollo
                                                   Paulina Stamatelos
                                                   Assistant U.S. Attorneys
                                                   (718) 254-6519/7036/6288/6198
                                                   james.cho@usdoj.gov
                                                   seth.eichenholtz@usdoj.gov
                                                   joseph.marutollo@usdoj.gov
                                                   pauline.stamatelos@usdoj.gov

 Enclosures

 cc:    All Counsel of Record (by email only) (w/ enclosures)
